Citation Nr: 0811670	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-35 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected major depressive disorder currently evaluated as 50 
percent disabling effective May 4, 2004.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2002.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim and 
continued the initially evaluated 10 percent disability 
rating.  The veteran disagreed and timely appealed.

In a March 2005 Statement of the Case (SOC), the RO granted 
an increased disability rating of 50 percent disabling.  
Because the RO did not grant complete benefits sought, the 
Board will consider the issue of entitlement to an increased 
disability rating beyond the 50 percent disability rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board concludes that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

Issues not on appeal

The October 2004 rating decision continued noncompensable 
disability ratings for service-connected residuals of a 
Cesarean-section scar and residuals of a removal of a right 
foot fibroma.  The veteran's November 2004 notice of 
disagreement (NOD) only addressed the issue of major 
depressive disorder.  Thus, the issues of residuals of a scar 
and fibroma removal are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
complaints of an inability to establish long-term 
relationships, feelings of depression, hopelessness, 
helplessness, lack of energy and general feelings of 
unhappiness.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected major 
depressive disorder so as to render impractical the 
application of the regular schedule standards.


CONCLUSION OF LAW

1.  The criteria for an increased disability rating for the 
veteran's major depressive disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2007).

2.  The criteria for referral for increased disability rating 
for major depression disorder on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for her 
service-connected major depressive disorder, which is 
currently evaluated as 50 percent disabling.  The Board will 
first address some preliminary issues.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice in 
November 2002 prior to the initial decision on the claim.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The statement of the case 
(SOC) notified the veteran of the reasons for the denial of 
her application and, in so doing, informed her of the 
evidence that was needed to substantiate her claim.

The Board observes that the veteran was not provided notice 
that in order to establish an increased disability rating the 
evidence would have to show that her major depressive 
disorder had increased.  However, the veteran's 
representative stated in the March 2008 informal brief 
submitted in support of the veteran's claim how the veteran's 
symptomatology warranted an increased disability rating 
beyond the 50 percent disability rating the RO had granted.  
Indeed, the veteran's representative discussed the 
symptomatology in the context of the applicable Diagnostic 
Code.  Accordingly, the Board finds that the veteran was not 
prejudiced by the RO's failure to provide notice regarding 
what evidence was needed to establish an increased disability 
rating.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

Finally, the November 2002 notice letter informed the veteran 
to notify VA of any evidence that may support her claim.  
Thus, because each of the four notice requirements has been 
fully satisfied in this case, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

Because the veteran is service-connected for major depressive 
disorder, elements (1), (2) and (3) are not in dispute.  With 
regard to elements (4) and (5), because the veteran's 
representative specifically contended how the veteran's 
symptomatology warranted an increased disability rating under 
the criteria of the applicable Diagnostic Code, the Board 
finds that the veteran had knowledge of how VA determined a 
disability rating and effective date in this case.  Thus, the 
Board finds that any failure to provide the veteran with 
specific notice of elements (4) and (5) is not prejudicial to 
the veteran.  

In addition, the duty to assist the veteran has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with her claim. She was also afforded VA 
examinations in January 2003 and January 2005 in connection 
with her claim for an increased disability rating for major 
depressive disorder.  VA has further assisted the veteran and 
her representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to her case.  

Significantly, as noted above, the veteran's 
representative has submitted briefs in support of the 
veteran's claim dated October 2005 and March 2008.  In 
the briefs, the veteran's representative set out the 
specific criteria of the diagnostic code pertaining to 
the veteran's claim for her disability, and specified 
the relevant symptomatology for that disability.  Such 
statements make clear that the veteran through her 
representative had actual knowledge of the information 
required under Vazquez-Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived her right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.  See veteran's VA Form 
9 dated October 2005.  

The Board will therefore proceed to a decision on the merits.  


Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected major depressive disorder is 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9434 [Major 
depressive disorder].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9434 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (major 
depressive disorder).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code be used.  In any event, all 
psychiatric disabilities, except eating disorders, are rating 
using identical schedular criteria.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9434.



Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran's major depressive disorder is currently 
evaluated as 50 percent.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  For reasons explained in greater detail 
below, the Board concludes that the evidence of record 
indicates that the veteran does appear to have some 
"difficulty in adapting to stressful circumstances 
(including work or a work-like setting)" and an "inability 
to establish and maintain effective relationships," but that 
she does not exhibit most of the criteria as described in the 
70 percent criteria of the Diagnostic Code.

In general, the veteran contends, and as has been noted by 
various VA examiners, that she has feelings of depression, 
hopelessness, helplessness, lack of energy and general 
feelings of unhappiness.  The January 2005 VA medical 
examiner noted that the veteran went through a difficult 
divorce which included a contentious child custody contest, 
and further noted that since the separation the veteran had 
dated but had expressed an inability to establish long-term 
relationships.  She was also terminated from her employment 
because of the stress it brought, and she feels her former 
supervisor's attitude toward her mental health diagnosis made 
termination inevitable.  At the time of the January 2005 
examination, the veteran was undergoing training to become a 
mortgage broker and indicated she liked the work and the 
people she worked with, but she expressed concern and fear 
about her ability to compete in that job.  

The VA examiner noted the veteran was appropriately dressed 
and groomed, made fair eye contact, had quite restricted 
affect and a sad and listless mood.  The examiner noted the 
veteran seemed "tired and somewhat apathetic," but was 
alert and oriented as to time, place and person.  The 
examiner deemed her memory, attention and concentration to be 
intact, her speech coherent, and her thought processes were 
logical.  The veteran denied suicidal ideation, and no 
hallucinations or delusions were elicited.  

The examiner concluded that the veteran is "managing to 
function in her training program, is dating, has some social 
life," and that her major depressive episodes followed 
"stressful life events."  The examiner opined that the 
veteran's symptoms appeared to be "in the mild-moderate 
range at present and cause her some difficulties with 
relationships and concern about the future."  Her GAF was 
determined to be 50.

This overview makes it clear that the veteran's symptoms are 
at least congruent with the 50 percent rating which is 
currently assigned.  The question is whether her symptoms 
approximate those which would allow for the assignment of a 
higher rating.  The Board has carefully reviewed the evidence 
in this regard.

As stated above, the specific criteria for 70 percent 
includes symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  
   
Regarding these specific criteria for 70% disability, in all 
VA examination reports of record there is no evidence of 
suicidal ideation, homicidal behavior, nor did any report 
describe evidence of obsessive ritual that interferes with 
routine activities.  The veteran's speech was described as 
logical.  A January 2003 exam described her speech as "clear 
and coherent with normal tone and rate."

There is no evidence that the veteran suffers from near-
continuous panic, although the veteran's depression has been 
persistent and it is apparently appropriately treated with 
prescription medication.  There is no evidence of spatial 
disorientation or hypervigilence.  There is no evidence of 
auditory or visual hallucinations, neurosis or psychosis.  
There is no evidence of delusions or poor impulse or anger 
control.  Finally, in every examination, the veteran's 
personal appearance and hygiene was normal and appropriate.  

Based on a review of the record as a whole, and for reasons 
describe above, the veteran does not exhibit most of the 
criteria as described in the 70 percent criteria of the 
Diagnostic Code.  Indeed, the evidence indicates the veteran 
was in training work full time.  Although there is evidently 
some estrangement from her former husband's family, any 
difficulty appears to be because of the divorce and custody 
battles for her minor child.  The Board also notes that the 
Ohio court's Order of record reveals she has joint custody of 
the child with her former husband.  Such accomplishment 
attests to the veteran's social capabilities.  Moreover, the 
veteran's GAF score of 50 is within the range of moderate 
symptoms.  The Board thus concludes that an increased rating 
to 70 percent disabled is not warranted.

The criteria for the assignment of a 100 percent disability 
rating are not also met.
There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
veteran's thought process were logical.

There is no evidence of persistent delusions or 
hallucinations.  The veteran is not currently in persistent 
danger of hurting herself or others, and there is no evidence 
of grossly inappropriate behavior.  There is no evidence that 
she has been involved in physical altercations as result of 
being unable to manage her anger and there is no evidence 
that the veteran has had any involvement with the law because 
of her anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiner indicated that 
the veteran presented good hygiene.  There is no evidence 
that the veteran is disoriented as to time or place.  The 
examiner indicated that the veteran was oriented to time, 
place and person.

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with a 50 
percent rating.

Extraschedular evaluation

In the March 2005 SOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor her 
representative.  The record does not show that the veteran 
has required frequent hospitalization for her major 
depressive disorder.  Indeed, the record does not indicate 
that veteran was ever hospitalized for her depression and 
that all treatment has been on an out-patient basis.  
Moreover, the evidence is clear that the veteran is able to 
continue to work; at the time of the January 2005 
examination, she was in training to be a mortgage broker.

The veteran has not indicated how the disability interferes 
with her ability to perform work beyond that contemplated in 
the 50 percent schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  The record does not demonstrate that the 
veteran's disability causes more impairment or deficiency 
than the currently assigned 50 percent rating.  For these 
reasons, the Board has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against the claim.  An increased rating is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected major depressive disorder is denied.




____________________________________________
FRANK J. FLOWERS
VETERANS LAW JUDGE, BOARD OF VETERANS' APPEALS




 Department of Veterans Affairs


